Exhibit 10.5

EXECUTION VERSION

BRIDGE GUARANTY AGREEMENT

Bridge Guaranty Agreement (this “Guaranty”) is entered into as of May 12, 2016,
by Western Digital Corporation, a Delaware corporation (the “Parent”), Western
Digital Technologies, Inc., a Delaware corporation (the “Borrower”), and the
other parties who have executed this Guaranty (the “Subsidiary Guarantors”; and
along with any other parties who execute and deliver to the Administrative Agent
(as hereinafter identified and defined) an agreement in the form attached hereto
as Exhibit A, being herein referred to collectively as the “Guarantors” and
individually as a “Guarantor”).

PRELIMINARY STATEMENTS

A.         Parent, Borrower, JPMorgan Chase Bank, N.A. (“JPMorgan Chase Bank”),
as Administrative Agent (JPMorgan Chase Bank in such capacity being referred to
herein as the “Administrative Agent”), and the other banks and financial
institutions party thereto are parties to a Bridge Loan Agreement dated as of
May 12, 2016 (as extended, renewed, amended, restated, refinanced, replaced,
amended and restated, supplemented or otherwise modified, the “Bridge Loan
Agreement”) pursuant to which JPMorgan Chase Bank and other banks and financial
institutions from time to time party to the Bridge Loan Agreement have provided
financial accommodations to the Borrower (JPMorgan Chase Bank, in its individual
capacity and such other banks, financial institutions and lenders being
hereinafter referred to collectively as the “Lenders” and individually as a
“Lender”).

B.         The Borrower and one or more of the Guarantors may from time to time
be liable to the Lenders and/or their Affiliates with respect to the Obligations
as defined in the Bridge Loan Agreement (the Administrative Agent and the
Lenders, together with any Affiliates of the Lenders with respect to the
Obligations, as such terms are defined in the Bridge Loan Agreement, being
hereinafter referred to collectively as the “Guaranteed Creditors” and
individually as a “Guaranteed Creditor”).

C.         The obligations of the Lenders to extend such credit are conditioned
upon, among other things, the execution and delivery of this Guaranty.

D.         The Subsidiary Guarantors are direct or indirect Subsidiaries of the
Parent; and the Parent provides each of the Borrower and the Guarantors with
financial, management, administrative, and/or technical support which enables
the Borrower and the Guarantors to conduct their businesses in an orderly and
efficient manner in the ordinary course.

E.         Each Guarantor will benefit, directly or indirectly, from credit and
other financial accommodations extended by the Guaranteed Creditors to the
Borrower.

F.         The Intercreditor Agreement governs the relative rights and
priorities of the First Lien Secured Parties (as defined in the Intercreditor
Agreement) in respect of the First Lien Security Documents (as defined in the
Intercreditor Agreement) and with respect to certain other matters as described
therein.

NOW, THEREFORE, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

1.         All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Bridge Loan Agreement.



--------------------------------------------------------------------------------

2.         Each Guarantor hereby irrevocably and unconditionally guarantees
jointly and severally to the Administrative Agent, for the ratable benefit of
the Guaranteed Creditors, the due and punctual payment when due of the
Obligations whether now existing or hereafter arising (whether or not any
proceeding under any debtor relief law shall have stayed the accrual of
collection of any of the Guaranteed Obligations or operated as a discharge
thereof) (and whether arising before or after the filing of a petition in
bankruptcy and including all interest accrued after the petition date), due or
to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired (the “Guaranteed Obligations”). In case of failure
by the Borrower or the Guarantors punctually to pay any Guaranteed Obligations,
each Guarantor hereby jointly and severally agrees to make such payment or to
cause such payment to be made punctually as and when the same shall become due
and payable, whether at stated maturity, by acceleration or otherwise, and as if
such payment were made by the Borrower or other Guarantors. All payments
hereunder by any Guarantor shall be made in immediately available funds in
Dollars without setoff, counterclaim or other defense or withholding or
deduction of any nature. Notwithstanding anything in this Guaranty to the
contrary, the right of recovery against a Guarantor under this Guaranty shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Guaranty subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any other applicable law.

3.         Each Guarantor agrees that, upon demand, such Guarantor will then pay
to the Administrative Agent for the benefit of the Guaranteed Creditors the full
amount of the Guaranteed Obligations that is then due (subject to the limitation
on the right of recovery from such Guarantor pursuant to the last sentence of
Section 2 above) whether or not any one or more of the other Guarantors shall
then or thereafter pay any amount whatsoever in respect to their obligations
hereunder.

4.         (a)         Until the Termination Date, the Guarantors (i) shall have
no right of subrogation with respect to such Guaranteed Obligations and
(ii) waive any right to enforce any remedy which any of the Guaranteed Creditors
or the Administrative Agent now have or may hereafter have against the Parent,
any endorser or any guarantor of all or any part of the Guaranteed Obligations
or any other Person, and until such time the Guarantors waive any benefit of,
and any right to participate in, any security or collateral given to the
Guaranteed Creditors, the Collateral Agent and the Administrative Agent to
secure the payment or performance of all or any part of the Guaranteed
Obligations or any other liability of the Parent to the Guaranteed Creditors or
the Administrative Agent. Should any Guarantor have the right, notwithstanding
the foregoing, to exercise its subrogation rights, each Guarantor hereby
expressly and irrevocably (A) subordinates any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off that such Guarantor may have to the payment in full in cash of the
Guaranteed Obligations until the Termination Date and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Termination Date. Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the Guaranteed Creditors and
shall not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the
Guaranteed Creditors and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 4(a).

(b)         Each Guarantor agrees that any and all claims of such Guarantor
against the Borrower or any other Guarantor hereunder (each, an “Obligor”) with
respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Guaranteed
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations until the Termination Date; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness to the

 

-2-



--------------------------------------------------------------------------------

extent not prohibited by the other terms of the Loan Documents. Notwithstanding
any right of any Guarantor to ask, demand, sue for, take or receive any payment
from any Obligor, all rights, liens and security interests of such Guarantor,
whether now or hereafter arising and howsoever existing, in any assets of any
other Obligor shall be and are subordinated to the rights of the Guaranteed
Creditors, the Administrative Agent and the Collateral Agent in those assets. No
Guarantor shall have any right to possession of any such asset or to foreclose
upon any such asset, whether by judicial action or otherwise, unless and until
the Termination Date. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any Indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until the
Termination Date. Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Guarantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations and the termination of all
financing arrangements pursuant to any Bridge Loan Document among the Borrower
and the Guaranteed Creditors, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the Guaranteed Creditors and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Guaranteed Creditors, in precisely the form received (except for the endorsement
or assignment of the Guarantor where necessary), for application to any of the
Guaranteed Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Guarantor as the property of the Guaranteed Creditors.
If any such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent or the Collateral Agent, the Administrative Agent or the
Collateral Agent or any of their officers or employees is irrevocably authorized
to make the same.

5.         (a)       To the extent that any Guarantor shall make a payment under
this Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following the Termination Date, such Guarantor shall be entitled
to receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. Notwithstanding any other provision of this Guaranty, the amount
guaranteed by each Guarantor hereunder shall be limited to the extent, if any,
required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation or contribution
which such Guarantor may have under this Guaranty, any other agreement or
applicable law shall be taken into account.

(b)         Unless the Guarantors have otherwise agreed on a different
allocation, as of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated,

 

-3-



--------------------------------------------------------------------------------

without duplication, assuming each other Guarantor that is also liable for such
contingent liability pays its ratable share thereof), giving effect to all
payments made by such other Guarantors as of such date in a manner to maximize
the amount of such contributions.

(c)        This Section 5 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 5 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

(d)        The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

(e)        The rights of the indemnifying Guarantors against other Guarantors
under this Section 5 shall be exercisable upon the occurrence of the Termination
Date.

6.        Subject to the terms and conditions of the Bridge Loan Agreement,
including, without limitation, Section 10.10 thereof, each Guaranteed Creditor
may, without any notice whatsoever to any of the Guarantors, sell, assign, or
transfer all of the Guaranteed Obligations, or any part thereof, or grant
participations therein, and in that event each and every immediate and
successive assignee, transferee, or holder of all or any part of the Guaranteed
Obligations, shall have the right through the Administrative Agent pursuant to
Section 18 hereof to enforce this Guaranty, by suit or otherwise, for the
benefit of such assignee, transferee, holder or participant, as fully as if such
assignee, transferee, or holder or participant were herein by name specifically
given such rights, powers and benefits; but each Guaranteed Creditor through the
Administrative Agent pursuant to Section 18 hereof shall have an unimpaired
right to enforce this Guaranty for its own benefit or any such participant, as
to so much of the Guaranteed Obligations that it has not sold, assigned or
transferred.

7.         Subject to Section 9.12 of the Bridge Loan Agreement, this Guaranty
is a continuing, absolute and unconditional Guaranty, and shall remain in full
force and effect until the Termination Date has occurred. The Guaranteed
Creditors may at any time or from time to time release any Guarantor from its
obligations hereunder or effect any compromise with any Guarantor and no such
release or compromise shall in any manner impair or otherwise affect the
obligations hereunder of the other Guarantors. No release, compromise, or
discharge of any one or more of the Guarantors shall release, compromise or
discharge the obligations of the other Guarantors hereunder.

8.         In case of the dissolution, liquidation or insolvency (howsoever
evidenced) of, or the institution of bankruptcy or receivership proceedings
against the Borrower or any Guarantor, in each case, that would permit or cause
the acceleration of the indebtedness under the Bridge Loan Agreement, all of the
Guaranteed Obligations which are then existing may be declared by the
Administrative Agent immediately due or accrued and payable from the Guarantors
at such time as the obligations are accelerated.

9.         Subject to Sections 9.12 of the Bridge Loan Agreement, to the fullest
extent permitted by applicable law, the obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a)         any extension, renewal, settlement, indulgence, compromise, waiver
or release of or with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obli-

 

-4-



--------------------------------------------------------------------------------

gations, whether (in any such case) by operation of law or otherwise, or any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
with respect to any obligation of any other guarantor of any of the Guaranteed
Obligations;

(b)         any modification or amendment of or supplement to the Bridge Loan
Agreement or any other Loan Document, including, without limitation, any such
amendment which may increase the amount of, or the interest rates applicable to,
any of the Guaranteed Obligations guaranteed hereby;

(c)         any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

(d)         any change in the corporate, partnership, limited liability company
or other existence, structure or ownership of the Borrower or any other
guarantor of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

(e)         the existence of any claim, setoff or other rights which the
Guarantors may have at any time against the Borrower, any other guarantor of any
of the Guaranteed Obligations, the Administrative Agent, any Guaranteed Creditor
or any other Person, whether in connection herewith or in connection with any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

(f)         the enforceability or validity of the Guaranteed Obligations or any
part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against the Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Bridge Loan Agreement or
any provision of applicable law, decree, order or regulation purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligation or otherwise affecting any term any of the Guaranteed Obligations;

(g)         the failure of the Administrative Agent or the Collateral Agent to
take any steps to perfect and maintain any security interest in, or to preserve
any rights to, any security or collateral for the Guaranteed Obligations, if
any:

(h)         the election by, or on behalf of, any one or more of the Guaranteed
Creditors, in any proceeding instituted under Chapter 11 of Title 11 of the
United States Code (11 U.S.C. 101 et seq.) (or any successor statute, the
“Bankruptcy Code”), of the application of Section 1111(b)(2) of the Bankruptcy
Code;

(i)         any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

-5-



--------------------------------------------------------------------------------

(j)         the disallowance, under Section 502 of the Bankruptcy Code, of all
or any portion of the claims of the Guaranteed Creditors or the Administrative
Agent for repayment of all or any part of the Guaranteed Obligations;

(k)         the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

(l)         any other act or omission to act or delay of any kind by the
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Guaranteed Creditor or any other Person or any other circumstance
whatsoever (other than payment in full of the Obligations) which might, but for
the provisions of this Section 9, constitute a legal or equitable discharge of
any Guarantor’s obligations hereunder or otherwise reduce, release, prejudice or
extinguish its liability under this Guaranty.

10.         In the event the Guaranteed Creditors shall at any time in their
discretion permit a substitution of Guarantors hereunder, a party shall wish to
become Guarantor hereunder or a party is required to become a Guarantor
hereunder pursuant to Section 4.4 of the Bridge Loan Agreement, such substituted
or additional Guarantor shall, upon executing an agreement in the form attached
hereto as Exhibit A, become a party hereto and be bound by all the terms and
conditions hereof to the same extent as though such Guarantor had originally
executed this Guaranty and in the case of a substitution, in lieu of the
Guarantor being replaced. No such substitution shall be effective absent the
written consent delivered in accordance with the terms of the Bridge Loan
Agreement, nor shall it in any manner affect the obligations of the other
Guarantors hereunder.

11.           (a)         To the fullest extent permitted by applicable law,
each of the Guarantors irrevocably waives acceptance hereof, presentment, demand
or action on delinquency, protest and any notice not provided for herein or
under the other Loan Documents, as well as any requirement that at any time any
action be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

(b)         Notwithstanding anything herein to the contrary, each of the
Guarantors hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by applicable law:

(i)           any right it may have to revoke this Guaranty as to future
Indebtedness or notice of acceptance hereof;

(ii)           (1) notice of acceptance hereof; (2) notice of any Loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Guaranteed Creditors to ascertain
the amount of the Guaranteed Obligations at any reasonable time; (4) notice of
any adverse change in the financial condition of the Borrower or of any other
fact that might increase such Guarantor’s risk hereunder; (5) notice of
presentment for payment, demand, protest, and notice thereof as to any
instruments among the Loan Documents; (6) notice of any Default or Event of
Default; and (7) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

(iii)         its right, if any, to require the Collateral Agent, the
Administrative Agent and the other Guaranteed Creditors to institute suit
against, or to exhaust any rights and remedies which

 

-6-



--------------------------------------------------------------------------------

the Collateral Agent, the Administrative Agent and the other Guaranteed
Creditors has or may have against, the other Guarantors or any third party, or
against any Collateral provided by the other Guarantors, or any third party; and
each Guarantor further waives any defense arising by reason of any disability or
other defense (other than a defense of payment or performance or the defense
that the Termination Date has occurred) of the other Guarantors or by reason of
the cessation from any cause whatsoever of the liability of the other Guarantors
in respect thereof;

(iv)         (a)         any rights to assert against the Administrative Agent
and the other Guaranteed Creditors any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Guaranteed Creditors (other than a defense of
payment or performance or the defense that the Termination Date has occurred);
(b) any defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense (other than a defense of payment or
performance or the defense that the Termination Date has occurred) such
Guarantor has to performance hereunder, and any right such Guarantor has to be
exonerated, arising by reason of: the impairment or suspension of the
Administrative Agent’s and the other Guaranteed Creditors’ rights or remedies
against the other Guarantors; the alteration by the Administrative Agent and the
other Guaranteed Creditors of the Guaranteed Obligations; any discharge of the
other Guarantor’s obligations to the Administrative Agent and the other
Guaranteed Creditors by operation of law as a result of the Administrative
Agent’s and the other Guaranteed Creditors’ intervention or omission; or the
acceptance by the Administrative Agent and the other Guaranteed Creditors of
anything in partial satisfaction of the Guaranteed Obligations; (d) [reserved];
and (e) without limiting the generality of the foregoing, any other defense of
waiver, release, discharge in bankruptcy, res judicata, statue of frauds,
anti-deficiency statute, incapacity, minority, usury, illegality or
unenforceability which may be available to the Borrower or any other person
liable in respect of any of the Guaranteed Obligations; and

(v)         any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
other Guaranteed Creditors; or (b) any election by the Administrative Agent and
the other Guaranteed Creditors under the Bankruptcy Code, to limit the amount
of, or any collateral securing, its claim against the Guarantors.

(c)         Subject to the last sentence of Section 2 above, the Guarantors
agree that the Guarantors shall be and remain jointly and severally liable for
any deficiency remaining after foreclosure or other realization on any lien or
security interest securing the Guaranteed Obligations, whether or not the
liability of the Borrower or any other obligor for such deficiency is discharged
pursuant to statute or judicial decision.

12.         No failure or delay by the Administrative Agent or any Guaranteed
Creditor in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise of any other right, power or privilege. The rights and
remedies provided in this Guaranty, the Bridge Loan Agreement and the other Loan
Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

13.         If any payment applied by the Guaranteed Creditors to the Guaranteed
Obligations is thereafter set aside, recovered, rescinded or required to be
returned for any reason (including, without limitation, the bankruptcy,
insolvency or reorganization of the Borrower or any other obligor), the
Guaranteed Obligations to which such payment was applied shall for the purposes
of this Guaranty be

 

-7-



--------------------------------------------------------------------------------

deemed to have continued in existence, notwithstanding such application, and
this Guaranty shall be enforceable as to such of the Guaranteed Obligations as
fully as if such application had never been made.

14.         Each Guarantor represents and warrants to the Guaranteed Creditors
that as of the date hereof:

  (a)         (i) Such Guarantor is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent the failure of any Guarantor to be in existence and good standing would
not reasonably be expected to have a Material Adverse Effect, (ii) has the power
and authority to own its property and to transact the business in which it is
engaged and proposes to engage, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, and (iii) is duly
qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except, in each case, under this clause (iii) where the same
could not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

  (b)         Such Guarantor has the power and authority to enter into this
Guaranty, to guarantee the Guaranteed Obligations and to perform all of its
obligations under this Guaranty.

  (c)         The Guaranty has been duly authorized, executed, and delivered by
such Guarantor and constitutes a valid and binding obligation of such Guarantor
enforceable against it in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

  (d)         This Guaranty does not, nor does the performance or observance by
such Guarantor of any of the matters and things herein provided for, (i) violate
any provision of law or any judgment, injunction, order or decree binding upon
such Guarantor, (ii) contravene or constitute a default under any provision of
the organizational documents (e.g., charter, articles of incorporation or
by-laws, articles of association or operating agreement, partnership agreement
or other similar document) of such Guarantor, (iii) contravene or constitute a
default under any covenant, indenture or agreement of or affecting such
Guarantor or any of its Property or (iv) result in the creation or imposition of
any Lien on any Property of such Guarantor other than the Liens granted to the
Administrative Agent pursuant to any Loan Document and Permitted Liens, except
with respect to clauses (i), (iii) and (iv), to the extent, individually or in
the aggregate, that such violation, contravention, breach, conflict, default or
creation or imposition of any Lien could not reasonably be expected to result in
a Material Adverse Effect.

  (e)         From and after the date of execution of this Agreement or any
agreement in the form attached hereto as Exhibit A by any Guarantor and
continuing until the Termination Date or until such Guarantor is earlier
released from its obligations hereunder in accordance with Section 6 hereof,
such Guarantor agrees to perform and observe, and cause each of its Subsidiaries
to perform and observe, all of the terms, covenants and agreements set forth in
Article VI of the Bridge Loan Agreement on its or their part to be performed or
observed or that the Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.

15.         The liability of the Guarantors under this Guaranty is in addition
to and shall be cumulative with all other liabilities of the Guarantors after
the date hereof to the Guaranteed Creditors as

 

-8-



--------------------------------------------------------------------------------

a Guarantor of the Guaranteed Obligations, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.

16.         Any provision of this Guaranty which is unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Guaranty may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Guaranty
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Guaranty invalid or unenforceable.

17.         Any demand for payment on this Guaranty or any other notice required
or desired to be given hereunder to any Guarantor shall comply with Section 10.8
of the Bridge Loan Agreement; provided that, the address information for each
Guarantor shall be its address or facsimile number set forth below, or such
other address or facsimile number as such party may hereafter specify by notice
to the Administrative Agent given by courier, United States certified or
registered mail, by facsimile, by email transmission or by other
telecommunication device capable of creating written record of such notice and
its receipt. Each such notice, request or other communication shall be effective
(i) if given by facsimile, when such facsimile is transmitted to the facsimile
number specified in this Section 17 and a confirmation of such telecopy has been
received by the sender, (ii) if given by mail, five days after such
communication is deposited in the mail, certified or registered with return
receipt requested, addressed as aforesaid, (iii) if by email, when delivered
(all such notices and communications sent by email shall be deemed delivered
upon the sender’s receipt of an acknowledgement from the intended recipient
(such as by the “return receipt requested” function, as available, return email
or other written acknowledgement)), or (iv) if given by any other means, when
delivered at the addresses specified in this Section.

to the Guarantors:

Western Digital Corporation

3355 Michelson Drive, Suite 100

Irvine, California 92612

Attention: Michael Ray, Executive Vice President,

Chief Legal Officer and Secretary

Telephone:

Facsimile: (949) 672-6604

Email:

Attention: Olivier Leonetti, Chief Financial Officer

Telephone:

Facsimile: (949) 672-6604

Email:

                             18.         No Guaranteed Creditor (other than the
Administrative Agent) shall have the right to institute any suit, action or
proceeding in equity or at law in connection with this Guaranty for the
enforcement of any remedy under or upon this Guaranty; it being understood and
intended that no one or more of the Guaranteed Creditors (other than the
Administrative Agent) shall have any right in any manner whatsoever to enforce
any right hereunder, and that all proceedings at law or in equity shall be
insti-

 

-9-



--------------------------------------------------------------------------------

tuted, had and maintained by the Administrative Agent in the manner herein
provided and for the benefit of the Guaranteed Creditors.

19.         THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. This Guaranty may only be waived or
modified in writing in accordance with the requirements of Section 10.11 of the
Bridge Loan Agreement. This Guaranty and every part thereof shall be effective
as to each Guarantor upon its execution and delivery by such Guarantor to the
Administrative Agent, without further act, condition or acceptance by the
Guaranteed Creditors, shall be binding upon such Guarantors and upon the legal
representatives, successors and assigns of the Guarantors, and shall inure to
the benefit of the Guaranteed Creditors, their successors, legal representatives
and assigns. The Guarantors waive notice of the Guaranteed Creditors’ acceptance
hereof. This Guaranty may be executed in counterparts and by different parties
hereto on separate counterparts, each of which shall be an original, but all
together one and the same instrument. Delivery of executed counterparts of this
Guaranty by telecopy or by e-mail of an Adobe portable document format file
(also known as a “PDF” file) shall be effective as originals.

20.         Each Guarantor hereby submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and of any
New York State court sitting in New York City in the borough of Manhattan for
purposes of all legal proceedings arising out of or relating to this Guaranty or
the transactions contemplated hereby. Each Guarantor irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such a court
and any claim that any such proceeding brought in such court has been brought in
an inconvenient forum. EACH OF THE GUARANTORS, THE ADMINISTRATIVE AGENT AND THE
GUARANTEED CREDITORS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

21.         If an Event of Default shall have occurred and be continuing, each
Guaranteed Creditor, the Administrative Agent and the Collateral Agent may,
regardless of the acceptance of any security or collateral for the payment
hereof, set off and apply toward the payment of all or any part of the
Guaranteed Obligations any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated at any time held) and
other obligations at any time owing by such Guaranteed Creditor or the
Administrative Agent or any of their Affiliates to or for the credit or the
account of any Guarantor against any of and all the Guaranteed Obligations,
irrespective of whether or not such Guaranteed Creditor or the Administrative
Agent shall have made any demand under this Guaranty and although such
obligations may be unmatured; provided that such Guaranteed Creditor shall
notify the applicable Guarantor and the Administrative Agent promptly after any
such setoff and application; however, the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each
Guaranteed Creditor or the Administrative Agent under this Section 21 are in
addition to other rights and remedies (including other rights of setoff) which
such Guaranteed Creditor or the Administrative Agent may have.

[SIGNATURE PAGES TO FOLLOW]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantors have caused this Guaranty Agreement to be
executed and delivered as of the date first above written.

 

“GUARANTORS”

 

WESTERN DIGITAL CORPORATION

 

By:  

/s/ Olivier Leonetti

Name: Olivier Leonetti Title: Chief Financial Officer

[Signature Page to Bridge Guaranty Agreement]



--------------------------------------------------------------------------------

HGST, INC. WD MEDIA, LLC By:  

/s/ Michael C. Ray

Name: Michael C. Ray Title: Secretary

 

WESTERN DIGITAL (FREMONT), LLC

 

By:  

/s/ Michael C. Ray

Name: Michael C. Ray Title: Vice President and Secretary

 

[Signature Page to Bridge Guaranty Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written.

 

WESTERN DIGITAL TECHNOLOGIES, INC.,

    as the Borrower

 

By:  

/s/ Michael C. Ray

  Name:   Michael C. Ray   Title:  

Executive Vice President, Chief Legal

Officer and Secretary

 

 

[Signature Page to Bridge Guaranty Agreement]



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative

    Agent for the Guaranteed Creditors

 

By:  

/s/ Caitlin Stewart

  Name: Caitlin Stewart   Title: Vice President

 

[Signature Page to Bridge Guaranty Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

TO

BRIDGE GUARANTY AGREEMENT

ASSUMPTION AND SUPPLEMENT TO BRIDGE GUARANTY AGREEMENT

This Assumption and Supplement to Bridge Guaranty Agreement (the “Agreement”) is
dated as of this             day of                     ,             , made by
[Insert name of new guarantor], a                     (the “New Guarantor”);

WITNESSETH THAT:

WHEREAS, Western Digital Technologies, Inc. (the “Borrower”), Western Digital
Corporation, a Delaware corporation (the “Parent”), and certain other affiliates
of the Parent, have executed and delivered to the Administrative Agent for the
Guaranteed Creditors that certain Bridge Guaranty Agreement dated as of May 12,
2016 (such Bridge Guaranty Agreement, as the same may from time to time be
extended, renewed, amended, restated, refinanced, replaced, amended and
restated, supplemented or otherwise modified, including supplements thereto
which add or substitute parties as Guarantors thereunder, being hereinafter
referred to as the “Bridge Guaranty”) pursuant to which such affiliates (the
“Existing Guarantors”) have guaranteed to the Guaranteed Creditors, the full and
prompt payment of, among other things, any and all indebtedness, obligations and
liabilities of the Borrower arising under or relating to the Bridge Loan
Agreement as defined therein;

WHEREAS, the New Guarantor will directly and substantially benefit from credit
and other financial accommodations extended and to be extended by the Guaranteed
Creditors to the Borrower;

NOW, THEREFORE, FOR VALUE RECEIVED, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Guaranteed Creditors from time to time, the New Guarantor hereby agrees as
follows:

1.         The New Guarantor acknowledges and agrees that it shall become a
“Guarantor” party to the Bridge Guaranty effective upon the date of the New
Guarantor’s execution of this Agreement and the delivery of this Agreement to
the Administrative Agent on behalf of the Guaranteed Creditors, and that upon
such execution and delivery, all references in the Bridge Guaranty to the terms
“Guarantor” or “Guarantors” shall be deemed to include the New Guarantor.

2.         The New Guarantor hereby assumes and becomes liable (jointly and
severally with all the other Guarantors) for the Guaranteed Obligations (as
defined in the Bridge Guaranty) and agrees to pay and otherwise perform all of
the obligations of a Guarantor under the Bridge Guaranty according to, and
otherwise on and subject to, the terms and conditions of the Bridge Guaranty to
the same extent and with the same force and effect as if the New Guarantor had
originally been one of the Existing Guarantors under the Bridge Guaranty and had
originally executed the same as such an Existing Guarantor.

3.         The New Guarantor acknowledges and agrees that, as of the date
hereof, the New Guarantor makes each and every representation and warranty that
is set forth in Section 14 of the Bridge Guaranty.

4.         All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Bridge Guaranty, except
that any reference to the term

 

A-1



--------------------------------------------------------------------------------

“Guarantor” or “Guarantors” and any provision of the Bridge Guaranty providing
meaning to such term shall be deemed a reference to the Existing Guarantors and
the New Guarantor. Except as specifically modified hereby, all of the terms and
conditions of the Bridge Guaranty shall stand and remain unchanged and in full
force and effect.

5.         No reference to this Agreement need be made in the Bridge Guaranty or
in any other document or instrument making reference to the Guaranty, any
reference to the Bridge Guaranty in any of such to be deemed a reference to the
Bridge Guaranty as modified hereby.

6.         All communications and notices hereunder shall be in writing and
given as provided in Section 17 of the Bridge Guaranty and to the following
address for each New Guarantor.

 

 

Address:

 

 

Attention: ______________________

Facsimile:_(___)_________________

Email:_________________________

 

7.         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED BY AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-2



--------------------------------------------------------------------------------

[NEW GUARANTOR]

 

By:  

 

Name

Title

 

 

A-3



--------------------------------------------------------------------------------

Acknowledged and agreed as of the date first above written.

 

JPMorgan Chase Bank, N.A., as Administrative

    Agent for the Guaranteed Creditors

 

By:  

 

Name:

Title:

 

 

A-4